DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because: 
the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding Claim 1:
	Step 1 – The claim is drawn to a “method for selecting locations of MRFs on oral appliances” and is therefore a process.
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The limitations of:
determining a first plurality of candidate locations
determining a second plurality of candidate locations
selecting one of the first plurality of candidate locations for the first stage and one of the second plurality of candidate locations for the second stage based on decreasing a distance between a selected pair of candidate locations 
are all data identification and selection and these steps can be performed by a human mind (i.e. a mental process).
The claim does not recite any additional elements that integrate the abstract idea into a practical application. 
Step 2B- There are no further elements in the claim that amount to significantly more than the judicial exception (abstract idea). The method as disclosed is performed on a generic use computer.
Therefore claim 1 is not eligible subject matter under 35 USC 101. 
Regarding claims 2-23, these claims do not integrate the abstract idea into a practical application and they do not recite additional elements that amount to significantly more than the judicial exception (abstract idea). These dependent claims merely recite further specifics of the data being processed in the independent claim or they recite further data identification and selection steps which themselves are an abstract idea. 

Claim Objections
Claims 16, 20 are objected to because of the following informalities:  
Claim 16 recites the limitation “selecting from another plurality of candidate locations in parallel” in lines 1-2. For clarity, the limitation should read, “selecting from another plurality of candidate locations in parallel to selecting one of the first plurality of candidate locations”.
 Appropriate correction is required.

Claim 20 recites the limitation “wherein decreasing the distance comprises selecting matching locations”.  For clarity, and in light of [0072] of the disclosure, the limitation should read “wherein decreasing the distance comprises matching locations between locations of different stages”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the one or more parameters" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, claim 19 was interpreted to be dependent from claim 18 instead of claim 17, because claim 18 has proper antecedent basis for the limitation. 
Claim 21 recites the limitation “wherein decreasing the distance comprises selecting a closest neighbor to a selected location”. It is unclear whether the what the term “closest neighbor” is referring to and what is being referred to as a “selected location”. For examining purposes, it was interpreted as “wherein decreasing the distance comprises selecting a neighboring location to a previously selected  or interpolated location”.
Examiner’s Note
The examiner notes that the steps within the disclosure of the reference to Wu et al. (US-20150238280-A1) indicate that repositioning of the jaw occurs incrementally from 1-n stages and can be fitted to any possible embodiment or treatment plan. 
Wu teaches that a treatment may require a range of stages wherein each stage may further include additional stages (refer to [0165]- [0176]). Wu teaches that the repositioning jaw elements can be positioned and modified based on the progress or desired movements at each stage, which is measured by gradual incremental gross movements between the teeth upon sagittal movement of the jaw repositioning elements closer to each other or engaging (refer to [0036] and [0177] – [0189]). The jaw repositioning elements’ location can be refined at any stage including intermediate stages and the selected locations can be determined based on interpolating between locations between any two stages including a previous stage and a current stage (refer to [0190]-[0192] and [0228]-[0229]). In addition, Wu teaches that the labels of each stage do not necessarily match or correspond to a specific stage or range of stages within a treatment plan and that the treatment plan may include 1-n stages with no specific order to the terms used to label those stages (refer to [0176] and [0230]). One of ordinary skill in the art would find that the steps disclosed within the reference are generic, applicable and teach the claimed invention steps. One of ordinary skill in the art would find the steps taught by Wu to be applicable to repositioning a jaw by planning, modifying and refining locations of repositioning elements using interpolation with any number of stages and further substages in between whenever needed by a treatment plan. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (US-20150238280-A1).
Regarding claim 1, Wu et al. teaches a method for selecting locations (abstract) of mandibular relocation features (MRFs) (106, 108, figure 1C) on oral appliances (114, 116, Figure 1C) comprising: determining a first plurality of candidate locations for placing a first MRF (106) on a first oral appliance (114) for a first stage of mandibular relocation (MR) treatment ([0189]-[0190]). Wu teaches that positions of each of the repositioning jaw elements can be are decided based on a planned or desired orientation of the teeth and that the positions of the elements can be refined during each stage, including a first stage of treatment; 
determining a second plurality of candidate locations for placing a second MRF (108) on a second oral appliance (116) for a second stage of MR treatment ([0189]-[0190]); Wu teaches that positions of each of the repositioning jaw elements are decided based on a planned or desired orientation of the teeth and that the positions of the elements can be refined during each stage, including a second or intermediate stage of treatment; 
and selecting one of the first plurality of candidate locations for the first stage and one of the second plurality of candidate locations for the second stage ([0190] lines 4-9; the locations of the elements are selected via interpolation based on a number of restraints) based on decreasing a distance between a selected pair of candidate locations ([0203] lines 1-7; the constraints may include a varying distance between the repositioning elements). The teachings of Wu indicate that the two elements would need to get closer to each other so the forces can pull the jaw in one common direction, thus decreasing the distance between the two repositioning elements.   

Regarding claim 2, Wu teaches the method of claim 1 (see rejection above), wherein the first stage of MR treatment corresponds to a start stage of a first track and the second stage of MR treatment corresponds to an end stage of the first track.  Wu teaches there can be a range of stages that include an additional number of stages (representing a track) ([0175] lines 1-9) and that each element may have a gross movement based on a range of stages and refined aligning based on stages within the range of stages ([0192] lines 1-8) and refer to ([0230] lines 1-8). The teachings of Wu indicate that the treatment can have its first stage be the first stage of a first track and have the second stage be the “intermediate stage” and correspond to a transition stage ending the first track (since the “range of stages” further has other stages, similar to a track, within the range). 

Regarding claim 3, Wu teaches the method of claim 2 (see rejection above), further comprising: determining a third plurality of candidate locations for a third MRF (110) for a third stage of MR treatment on a third oral appliance (corresponding to the addition of the third MRF), wherein the third stage corresponds to a start stage of a second track of MR treatment and the second track follows the first track ([0192] lines 1-8 and [0165]-[0166]); and selecting, for the third stage of MR treatment, one of the third plurality of candidate locations based on decreasing a distance between a selected one of the second plurality of candidate locations and the selected one of the third plurality of candidate locations ([0169] and [0228]-[0029]). Wu teaches that incremental similar gross movements are tracked and considered when planning the location of the MRFs of the following stage in combination with interpolating for a refined position, and further indicates that the incremental movement is a linear change of decreasing distance. 
Regarding claim 4, Wu teaches the method of claim 2 (see rejection above), further comprising: determining a third plurality of candidate locations for a third MRF (110) for a third stage of MR treatment on a third oral appliance (corresponding to the addition of the third MRF), wherein the third stage corresponds to a start stage of a second track and the second track follows the first track ([0192] lines 1-8 and [0165]-[0166]); 
determining a fourth plurality of candidate locations for a fourth MRF (112) for a fourth stage of MR treatment on a fourth oral appliance ([0051] lines 1-6), wherein the fourth stage corresponds to an end stage of the second track; and
selecting one of the third plurality of candidate locations for the third stage and one of the fourth plurality of candidate locations for the fourth stage based on decreasing a distance between a selected one of the third plurality of candidate locations and a selected one of the fourth plurality of candidate locations ([0169] and [0228]-[0029]). Wu teaches that incremental similar gross movements are tracked and considered when planning the location of the MRFs of the following stage in combination with interpolating for a refined position, and further indicates that the incremental movement is a linear change of decreasing distance.  

Regarding claim 5, Wu teaches the method of claim 1 (see rejection above), further comprising: determining a third plurality of candidate locations for a first intermediate stage ([0190] lines 1-11), wherein the first intermediate stage is located between the first stage and the second stage (the intermediate stage can be between the first and second stage or between any of the stages of the range of stages); 
interpolating, based on the selected pair of candidate locations and a placement of the first intermediate stage between the first stage and the second stage, an interpolated location ([0190] lines 1-6); and 
selecting, for the first intermediate stage, one of the third plurality of candidate locations matching the interpolated location (the refined location).  

Regarding claim 6, Wu teaches the method of claim 5 (see rejection above), further comprising selecting the first intermediate stage based on a linear search between the first stage and the second stage ([0190] lines 1-9). According to Dev.to, Linear search is the most basic search algorithm in which comparison of elements is used to eliminate options (https://dev.to/christinamcmahon/linear-binary-and-interpolation-search-algorithms-explained-55ni). The method of Wu uses interpolation to determine a location, which is an improved version of a linear search and is more efficient.  

Regarding claim 7, Wu teaches the method of claim 5 (see rejection above), further comprising selecting, for the first intermediate stage when the interpolated location does not match one of the third plurality of candidate locations, one of the third plurality of candidate locations based on minimizing a distance between the selected one of the first plurality of candidate locations and the selected one of the third plurality of candidate locations ([0228-0229]). Wu teaches that the positioning of the jaw repositioning elements during planning can be revised, between two stages, to find a more proper location for the desired movement of the jaw. Wu teaches that the movement of the elements is incremental gross linear movements to bring the repositioning elements into relative relationship and correct a bite ([0081] lines 11-14) and is meant to decrease the distance between the elements are they move to engage together ([0126] lines 3-6). 

Regarding claim 8, Wu teaches the method of claim 5 (see rejection above), further comprising: determining a fourth plurality of candidate locations for a second intermediate stage ([0190] lines 1-3), wherein the second intermediate stage is between the first stage and the first intermediate stage ([0191] lines 1-7; the second intermediate stage can be any stages within the range of stages); interpolating, based on the selected candidate locations for the first and first intermediate stages and a placement of the second intermediate stage between the first and first intermediate stages, a second interpolated location ([0190] lines 3-10); and 
selecting, for the second intermediate stage, one of the fourth plurality of candidate locations matching the second interpolated location (the refined position).  

Regarding claim 9, Wu teaches the method of claim 8 (see rejection above), further comprising selecting, for the second intermediate stage when the interpolated location does not match one of the fourth plurality of candidate locations, one of the fourth plurality of candidate locations based on minimizing a distance between the selected one of the first plurality of candidate locations and the selected one of the fourth plurality of candidate locations. Wu teaches that the position of the elements can be revised and corrected at any stage ([0229] lines 1-10). Wu teaches that the movement of the elements is incremental gross linear movements to bring the repositioning elements into relative relationship and correct a bite ([0081] lines 11-14) and is meant to decrease the distance between the elements are they move to engage together ([0126] lines 3-6). This applies to all stages and tracks within the range of stages. 

Regarding claim 10, Wu teaches the method of claim 8 (see rejection above), further comprising: 
determining a fifth plurality of candidate locations for a fifth stage ([0190] lines 1-3), wherein the fifth stage is between the first intermediate stage and the second stage ([0191] lines 1-7; the fifth stage can be between any stages within the range of stages); 
interpolating, based on the selected candidate locations for the first intermediate and second stages and a placement of the fifth stage between the first intermediate and second stages, a third interpolated location ([0190] lines 3-10); and 
selecting, for the fifth stage, one of the fifth plurality of candidate locations matching the third interpolated location ((the refined position).  

Regarding claim 11, Wu teaches the method of claim 10 (see rejection above), wherein the first intermediate stage is approximately a midpoint stage between the first stage and the second stage ([0190] lines 1-6), the second intermediate stage is approximately a midpoint stage between the first stage and the first intermediate stage, and the fifth stage is approximately a midpoint stage between the third stage and the second stage ([0230] lines 1-8). Wu teaches that any stage can correspond to any order needed during the treatment plan, indicating that an intermediate plan can be an intermediate plan between any two stages or between any two stages within the range of stages, and can be labelled to correspond to the order of stages it falls between. 

Regarding claim 12, Wu teaches the method of claim 5 (see rejection above), further comprising: 
determining a third plurality of candidate locations for a third stage ([0190] lines 1-11), wherein the third stage immediately follows the first stage ([0230] lines 1-7; any stage may follow any other stage and there may be as many stages as needed); 
interpolating, based on the selected pair of candidate locations and a placement of the third stage between the first stage and the second stage, an interpolated location ([0190] lines 1-6); and 
selecting, for the third stage, one of the third plurality of candidate locations matching the interpolated location (the refined location).  

Regarding claim 13, Wu teaches the method of claim 12 (see rejection above), further comprising 
selecting, for the third stage when the interpolated location does not match one of the third plurality of candidate locations, one of the third plurality of candidate locations based on minimizing a distance between the selected one of the first plurality of candidate locations and the selected one of the third plurality of candidate locations. Wu teaches that the position of the elements can be revised and corrected at any stage ([0229] lines 1-10). Wu teaches that the movement of the elements is incremental gross linear movements to bring the repositioning elements into relative relationship and correct a bite ([0081] lines 11-14) and is meant to decrease the distance between the elements are they move to engage together ([0126] lines 3-6). This applies to all stages and tracks within the range of stages.
Regarding claim 14, Wu teaches the method of claim 5 (see rejection above), further comprising, for each stage between the first stage and the second stage: 
determining a current plurality of candidate locations for the current stage ([0191]-[0192]); 
interpolating, based on the selected pair of candidate locations and a placement of the current stage between the first stage and the second stage, an interpolated location ([0192] lines 6-8); and selecting, for the current stage, one of the current plurality of candidate locations matching the interpolated location (see claim 22; the refined location).  

Regarding claim 15, Wu teaches the method of claim 14 (see rejection above), further comprising selecting, for the current stage when the interpolated location does not match one of the current plurality of candidate locations, one of the current plurality of candidate locations based on decreasing a distance from a selected location of an immediately prior stage. Wu teaches that the position of the elements can be revised and corrected at any stage ([0229] lines 1-10). Wu teaches that the movement of the elements is incremental gross linear movements to bring the repositioning elements into relative relationship and correct a bite ([0081] lines 11-14) and is meant to decrease the distance between the elements are they move to engage together ([0126] lines 3-6). This applies to all stages and tracks within the range of stages.

Regarding claim 16, Wu teaches the method of claim 1 (see rejection above), further comprising selecting from another plurality of candidate locations in parallel ([0194] lines 1-8). Wu teaches that selecting a position for jaw repositioning elements for different stages can be planned simultaneously.

Regarding claim 17, Wu teaches the method of claim 16 (see rejection above), further comprising determining, in parallel to determining the first plurality of candidate locations, another plurality of candidate locations for placing another MRF on the first oral appliance ([0194] lines 1-8). Wu teaches that the selecting of candidate locations occurs for each stage and that stages can be planned consecutive to one another (simultaneously), indicating that determining locations of one stage and another stage occur parallel to each other.   
Regarding claim 18, Wu teaches the method of claim 1 (see rejection above), wherein determining the first plurality of candidate points further comprises determining the first plurality of candidate points based on one or more parameters ([0187] lines 1-15).  Wu teaches that positions of each of the repositioning jaw elements are decided based on desired simulated advanced position of the jaw. 
Regarding claim 19 (as best understood), Wu teaches the method of claim 18 (see rejection above), further comprising modifying the one or more parameters (the desired simulated advanced position) to increase a number of the first plurality of candidate points ([0191] lines 1-7). Wu teaches that the number of stages can be the same or can include additional incremental adjustments based on the desired alignment.  
Regarding claim 20, Wu teaches the method of claim 1 (see rejection above), wherein decreasing the distance comprises selecting matching locations between locations of different stages ([0255] lines 9-18). Wu teaches that at a second stage,  the jaw repositioning jaw elements can be positioned matching to a same location of another first stage. 
Regarding claim 21 (as best understood), Wu teaches the method of claim 1 (see rejection above), wherein decreasing the distance comprises selecting a neighboring location to a previously selected location. Wu teaches that at each stage of the treatment, incremental repositioning and shifting of the medial-distal length of the repositioning jaw elements on the shell is done in order for gradual movement of the lower jaw to occur ([0237] lines 1-7). The teachings of Wu indicate that an incremental change would have to occur gradually and slightly advance the elements to a location near the previously selected location.
Regarding claim 22, Wu teaches the method of claim 1 (see rejection above), wherein decreasing the distance comprises minimizing the distance (when the two repositioning elements get closer to each other, the distance between them decrease and hence will be minimized). 
Regarding claim 23, Wu teaches the method of claim 1 (see rejection above), wherein the each of the appliances comprise one of a plurality of aligners (see figure 1; the appliance is an aligner) to move a plurality of teeth from a plurality of first locations to a plurality of second locations with a plurality of tooth movement stages ([0165] lines 1-9, [0166] lines 1-6), wherein the MR treatment comprises a plurality of tracks and each of the plurality of tracks comprises a plurality of stages ([0192] lines 1-8), each of the plurality of aligner stages comprising at least one of the plurality of aligners (an aligner with repositioning elements is what is being used to generate movement during each stage).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772